

116 HR 7466 IH: Emancipation Statue Removal Act
U.S. House of Representatives
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7466IN THE HOUSE OF REPRESENTATIVESJuly 1, 2020Ms. Norton (for herself and Ms. Gabbard) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo require the Secretary of the Interior to remove the Emancipation Monument from Lincoln Park in the District of Columbia, and for other purposes.1.Short TitleThis Act may be cited as the Emancipation Statue Removal Act. 2.Removal of Emancipation Monument(a)RemovalThe Secretary of the Interior shall ensure that the Emancipation Monument is removed from Lincoln Park in the District of Columbia.(b)DonationThe Secretary shall donate the Emancipation Monument to a museum or other similar entity. The recipient of the Emancipation Monument may not store, display, or exhibit the monument outside. If the monument is stored, displayed, or exhibited outside, ownership of the monument will revert back to the Federal Government.